The opinion, of the court was delivered by
White, J.
The defendant appeals from a judgment condemning him to pay a license as a cigar manufacturer for the year 1877. He *530relies on section 3344 of the Revised Statutes, which reads ; “ It shall not be lawful hereafter for any municipal corporation within this State to lay any tax on persons engaged in selling articles of their own manufacture, manufactured within the State.” The city contends that this provision has been repealed, at least quoad its application to city licenses, by section 16 of act No. 73 of 1872. Sess. Acts of 1872, p. 127. Her pretension is directly sustained by two decisions of our predecessors, City vs. Globe Insurance Co., 27 A. 656, and City vs. Dunbar, 28 A. 722. The defendant insists that the views expressed in the foregoing cases were erroneous, and that therefore they should be overruled. But we are not disposed to depart from the principle of stare decisis, unless compelled to do so by a conviction that a previous conclusion has been reached without consideration, or that it is so manifestly wrong as to leave no room for doubt. Neither of which reasons exist here, as both the cases appear to have been considered and interpret the repealing statute in such a manner as, taking the best possible view for defendant, to simply raise a possible doubt as to the correctness of the opinions expressed. The construction of a statute is always a matter of delicacy, and whenever once made, should not be lightly abandoned, more particularly where by .it payments have been made, and thereunder the public burdens have been practically adjusted.
Judgment affirmed.